DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation soluble iron content less than or equal to about 20ppm, and the claim also recites such as less than less than or equal to about 15 ppm, less than or equal to about 10 ppm, less than or equal to about 8 ppm, less than or equal to about 5 ppm, less than or equal to about 2 ppm, less than or equal to about 1 ppm, or less or equal to than about 0.5 ppm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the broad recitation soluble aluminum content less than or equal to about 20ppm, and the claim also recites such as less than less than or equal to about 15 ppm, less than or equal to about 10 ppm, less than or equal to about 8 ppm, less than or equal to about 5 ppm, less than or equal to about 2 ppm, less than or equal to about 1 ppm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 recites the broad recitation soluble iron content less than or equal to about 20ppm, and the claim also recites such as less than less than or equal to about 15 ppm, less than or equal to about 10 ppm, less than or equal to about 8 ppm, less than or equal to about 5 ppm, less than or equal to about 2 ppm, less than or equal to about 1 ppm, or less or equal to than about 0.5 ppm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites the broad recitation soluble aluminum content less than or equal to about 20ppm, and the claim also recites such as less than less than or equal to about 15 ppm, less than or equal to about 10 ppm, less than or equal to about 8 ppm, less than or equal to about 5 ppm, less than or equal to about 2 ppm, less than or equal to about 1 ppm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al (US 6,712,974).
Palm discloses filterable composite adsorbents comprising:
(1) a first adsorbent component selected from silica gel or fumed silica;
(2) a second functional filtration component that is biogenic silica;
(3) where the composite adsorbent is washed with acid (i.e. acid treated).
Regarding D50 of the first and second components, Palm discloses an example where the D50 of the absorbent component is equal to 24.61 µm and the D50 of the functional filterable component is equal to 2.29 µm in order to form agglomerates which is an important characteristic of the absorbent (see Col 12, Ln 1-8 and Ln 34-41 and Col 18, Example 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the filterable composite absorbents where the absorbent component has a D50 equal to 24.61 µm and the functional filterable component has a D50 equal to 2.29 µm so that the absorbent forms agglomerates.
	Regarding Claim 2, Palm discloses that the first component comprises 67% by weight (see Col 12, Ln 40).
	Regarding Claim 3, Palm discloses a filterable composite adsorbent where the permeability of the mixture of diatomite (i.e. biogenic silica) and silica gel is 0.064 Da (see Col 19, Ln 8-11).
Regarding Claim 4, Palm further discloses that acid washing may be beneficial in reducing the concentration of soluble contaminants, e.g., iron or aluminum or in activating the absorbents (see Col 14, ln 18-21).  Palm does not explicitly disclose the soluble iron content less than or equal to 20 ppm.
However, solubility of iron is a characteristic of the process in which the composition is being used since solubility depends on the solvent.  Since Palm discloses an identical composition comprising silica that is acid washed to remove iron and aluminum, one of ordinary skill in the art would reasonably expect that it is also capable of having soluble iron content in the claimed range depending on the solvent being applied.
Regarding Claim 5, Palm further discloses that acid washing may be beneficial in reducing the concentration of soluble contaminants, e.g., iron or aluminum or in activating the absorbents (see Col 14, ln 18-21).  Palm does not explicitly disclose the soluble aluminum content less than or equal to 20 ppm.
However, solubility of iron is a characteristic of the process in which the composition is being used since solubility depends on the solvent being applied.  Since Palm discloses an identical composition comprising silica that is acid washed to remove iron and aluminum, one of ordinary skill in the art would reasonably expect that it is also capable of having a soluble aluminum content in the claimed range depending on the solvent.
Regarding Claim 6, Palm further discloses that acid washing may be beneficial in reducing the concentration of soluble contaminants, e.g., iron or aluminum or in activating the absorbents (see Col 14, ln 18-21).  Palm does not explicitly disclose the soluble iron content less than or equal to 20 ppm.
However, solubility of iron is a characteristic of the process in which the composition is being used since solubility depends on the solvent.  Since Palm discloses an identical composition comprising silica that is acid washed to remove iron and aluminum, one of ordinary skill in the art would reasonably expect that it is also capable of having a soluble iron content in the claimed range depending on the solvent.
Regarding Claim 7, Palm further discloses that acid washing may be beneficial in reducing the concentration of soluble contaminants, e.g., iron or aluminum or in activating the absorbents (see Col 14, ln 18-21).  Palm does not explicitly disclose the soluble aluminum content less than or equal to 20 ppm.
However, solubility of iron is a characteristic of the process in which the composition is being used since solubility depends on the solvent being applied.  Since Palm discloses an identical composition comprising silica that is acid washed to remove iron and aluminum, one of ordinary skill in the art would reasonably expect that it is also capable of having a soluble aluminum content in the claimed range depending on the solvent.
	Regarding Claim 8, filtration flux rate is a characteristic of the method of filtering using the product.  In so far as the capability of the product to have a filtration flux rate in the claimed range, since the composition described by Palm has the same particle sizes, one of ordinary skill in the art would reasonably expect that it is also capable of identical filtration flux rate in the claimed range.
Regarding Claim 9, since a chemical composition and its properties are inseparable (see MPEP 2112.01.II), one of ordinary skill in the art would reasonably expect Palm’s absorbent which comprises identical acid-treated silica particles with the same D50 as Claim 1 to also have identical centrifuged wet density.
Regarding Claim 10, pressure differential after 1 hour of filtration at 1.0 g/L is a characteristic of the method of filtering using the product.  In so far as the capability of the product to have a pressure differential after filtering in the claimed range, since the composition described by Palm has the same particle sizes, one of ordinary skill in the art would reasonably expect that it is also capable of identical pressure differential in the claimed range.
Regarding Claim 11, since a chemical composition and its properties are inseparable (see MPEP 2112.01.II), one of ordinary skill in the art would reasonably expect Palm’s absorbent which comprises identical acid-treated silica particles as Claim 1 to also have identical electrical conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/1/2022